August 13, 2010 Securities and Exchange Commission treet, NE Washington, D.C. 20549 Commissioners: We were previously the principal accountants for Infrax Systems, Inc. andwe have not provided any audit services to Infrax Systems, Inc. on any financial statements.On August 13, 2010, we were dismissed as the principal accountants. We have read the Company's statements included under Item 4.01 of its Form 8-K.We agree with the statements concerning our Firm in Item 4.01 of the Form 8-K.We have no basis on which to agree or disagree with other statements made in the Form 8-K. Very truly yours, /s/ Meeks International, LLC Meeks International, LLC Tampa, Florida
